UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6906


JAMES F. CLARK,

                  Petitioner - Appellant,

          v.

DIRECTOR OF THE DEPARTMENT OF CORRECTIONS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:11-cv-00274-GEC)


Submitted:   November 17, 2011              Decided:   November 23, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James F. Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James F. Clark seeks to appeal the district court’s

order    dismissing       as   successive        his   28    U.S.C.      § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                          See 28 U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a    substantial      showing         of     the   denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,         537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and    conclude    that    Clark    has    not    made      the    requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3